Citation Nr: 0512742	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-24 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.  This matter arises from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The veteran was afforded a personal hearing before a RO 
Decision Review Officer in July 2003.  A transcript of the 
hearing is associated with the claims file.

In June 2004, the Board remanded the matter for the purpose 
of obtaining additional information and evidence.  The matter 
was returned to the Board in March 2005 for final appellate 
consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Ankylosing spondylitis was not manifested in service, 
within one year of service discharge, and no medical evidence 
has been presented establishing a nexus between the veteran's 
active military service and his current ankylosing 
spondylitis.


CONCLUSION OF LAW

Ankylosing spondylitis was not incurred or aggravated in 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

By a letter dated in July 2002, and prior to the initial 
adjudication to the claim on appeal, the RO advised the 
veteran of the essential elements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for service connection, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence received.  The veteran was also asked to identify 
any additional information or evidence that he wanted VA to 
try and obtain.  The RO also requested that the veteran was 
also send any evidence to VA that might be pertinent to the 
claim.  This letter fully provided notice of all four 
elements that were discussed above.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).

The September 2002 rating decision, August 2003 Statement of 
the Case (SOC), and January 2005 Supplemental Statement of 
the Case (SSOC) collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for service 
connection.  The August 2003 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The veteran's service medical records are included with the 
claims folder.  Treatment records from the Bay Pines VA 
Medical Center (VAMC) have also been obtained.  Medical 
reports  from W.P. Beetnam, Jr., M.D., J.E. Sylvestre, M.D., 
and S.S. Baker, M.D., have been considered.  The veteran has 
not identified any outstanding medical records that would be 
pertinent to the claim on appeal.  The veteran was afforded a 
VA examination in May 2004 for the purpose of determining the 
nature and etiology of his back disability. 

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, No. 02-1077, slip op. at 33 
(U.S. Vet. App. Apr. 14, 2005).  Indeed, the Board notes that 
the veteran has not claimed that VA has failed to comply with 
the notice or duty to assist requirements of the VCAA.

Analysis

The veteran contends that service connection for ankylosing 
spondylitis is warranted.  He asserts that he has suffered 
from chronic back pain since his active service.  He 
maintains his symptoms of back pain in service and other 
medical problems, to include pneumonia and dysentery, were 
manifestations of his current spinal disorder.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis, to include ankylosing spondylitis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2004).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of ankylosing 
spondylitis.  The veteran was seen for complaints of painful 
swelling over the base of the spine in February 1944.  He was 
diagnosed as having a pilondial cyst.  The cyst was incised 
and drained of a moderate amount of purulent material.  
Service medical records also reflect treatment for pneumonia 
and dysentery.  

A report from Dr. Beetnam establishes that the veteran was 
diagnosed as having ankylosing spondylitis with peripheral 
joint involvement in November 1965. An earlier report dated 
in July 1965 from Dr. Sylvestre indicated that the veteran's 
complaint of back pain, coupled with X-rays of the 
lumbosacral spine, was compatible with rheumatoid 
spondylitis.  In both reports, the veteran was noted to have 
given a history of chronic low back pain since the early 
1950's.  Neither report/letter made any reference to the 
veteran's active military service.  There are no earlier 
records documenting the diagnosis of ankylosing spondylitis, 
or treatment for back pain.  Additional post-service 
treatment records from Dr. Baker fail to link the veteran's 
ankylosing spondylitis with his active service.

The veteran was afforded a VA examination in February 2004 
for the purpose of determining the etiology of his ankylosing 
spondylitis.  A physical examination was conducted.  The 
claims file, to include the veteran's service medical 
records, was reviewed and considered.  Specific reference was 
made to the veteran's in-service treatment for a pilondial 
cyst, pneumonia, urethral discharge, and dysentery.  The 
examiner opined that the veteran's ankylosing spondylitis was 
less likely as not (less than 50/50 probability) caused by or 
a result of his military service.  She observed that the 
veteran's ankylosing spondylitis was not diagnosed until 
1965, and that there was no evidence in the service medical 
records of him developing any joint disorder or symptoms that 
could be attributed to ankylosing spondylitis.  

There is no evidence showing a diagnosis of ankylosing 
spondylitis in service or within one-year of the veteran's 
service discharge.  The veteran must therefore present 
medical evidence that establishes a medical nexus between his 
current ankylosing spondylitis and his active service.  Such 
evidence has not been presented.  The claim for service 
connection for ankylosing spondylitis must be denied.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection and that, therefore, the 
provisions of § 5107(b) are not applicable.


ORDER

Entitlement to service connection for ankylosing spondylitis 
is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


